Citation Nr: 0926178	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-37 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to an effective date before March 30, 2007, 
for the grant of secondary service connection for major 
depressive disorder.

2. Entitlement to an effective date before March 30, 2007, 
for the grant of a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1975 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans' Law Judge.  A transcript of the 
hearing is in the record. 

The claim for an effective date before March 30, 2007, for 
the grant of a total disability rating for compensation based 
on individual unemployability is REMANDED to the RO via the 
Appeals Management Center  in Washington, DC.


FINDINGS OF FACT

1. The Veteran submitted a claim of secondary service 
connection for a psychiatric disorder, which was received at 
the RO on March 30, 2007, and there was no pending claim or 
informal claim of secondary service connection for a 
psychiatric disorder before March 30, 2007. 

2. In a rating decision in March 2007, the RO granted 
secondary service connection for major depressive disorder 
and assigned an effective date of March 30, 2007, the date of 
receipt of the claim. 


CONCLUSION OF LAW

The criteria for an effective date before March 30, 2007, for 
the grant of secondary service connection for major 
depressive disorder have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b) (2008). 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Where, as here, secondary service connection has been granted 
and the effective date assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
as to the effective date does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an earlier effective date 
following the initial grant of secondary service connection.  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 136 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service treatment 
records, VA records, records of the Social Security 
Administration, and private medical records identified by the 
Veteran. 

Further, given the nature of the earlier effective date 
claim, which is largely based on historical records, VA has 
not conducted contemporaneous medical inquiry in an effort to 
substantiate that claim on appeal.  38 U.S.C.A. § 5103A(d).

As the Veteran has not identified any additional evidence and 
as there is otherwise no outstanding evidence to obtain, the 
Board concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The effective date of an award based on an original claim for 
service connection shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  

The implementing regulation provides that the effective date 
of an award of compensation based on an original claim, will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(b).



A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

Procedural and Factual Background

Service treatment records, including the report of separation 
examination, are silent as to any complaint, finding, 
history, treatment, or a diagnosis of a psychiatric disorder.  

After service, on VA neuropsychiatric evaluation in December 
1978, the VA examiner determined that there was no 
psychiatric disorder.  

In March 1979, the RO denied service connection for a nervous 
condition on a direct basis, that is, no evidence of a 
nervous condition during service.  

In a statement, dated on April 7, 2006, in support of his 
claim for increase for his back disability, the Veteran 
stated that he had been experiencing anxiety and depression 
due to being behind on his bills, not being able to be 
productive, and not being able to work at all without being 
in pain.  

In May 2006, the Social Security Administration determined 
that the Veteran had been disabled under the Social Security 
Act, beginning on July 1, 2004, solely due to his back 
disability.



VA records, dated in May 2006, show that the Veteran 
complained of sleep difficulties, excessive worrying, 
especially about bills, crying spells, irritability, and 
uncontrollable anger.  The provisional diagnosis was major 
depressive disorder. 

On March 30, 2007, the Veteran resubmitted a claim of service 
connection for depression secondary to service-connected 
disability of the lumbar spine.  At the time, the Veteran's 
service-connected disabilities were: lumbar strain, rated 40 
percent, and duodenal ulcer, rated 10 percent.  The combined 
rating was 50 percent. 

In a rating decision in April 2007, the RO granted secondary 
service connection for a major depressive disorder and 
assigned a 50 percent rating effective March 30, 2007.  The 
combined rating was 70 percent from March 30, 2007.  At that 
time, entitlement to individual unemployability was also 
established, effective March 30, 2007, the dated the Veteran 
met the criteria for a total disability rating under 
38 C.F.R. § 4.16(a).  

In February 2009, the Veteran argued that the effective date 
should go back to August 2002, when he stopped working due to 
his service-connected condition and applied for bankruptcy.  

An Effective Date before March 30, 2007 

The Veteran contends that the grant of secondary service 
connection for major depressive disorder should be made 
effective prior to March 30, 2007.  He alleges that the 
effective date should go back to August 2002 because that is 
when his service-connected lumbar spine disability caused him 
to stop working and he consequently became depressed.

The effective date for an award of service connection based 
on an original claim is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400(b)(2).

In this case, on March 30, 2007, the Veteran filed a claim of 
service connection for depression secondary to the service-
connected disability of the lumbar spine.  

In a rating decision in May 2007, the RO granted secondary 
service connection for major depressive disorder, effective 
March 30, 2007, the date of receipt of the claim.  

Any communication indicating intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. § 3.155(a). 

To determine when the Veteran's claim was received, the Board 
has reviewed all communications in the record that may be 
construed as an informal claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992). 

Before the claim was filed in March 2007, in a statement in 
April 2006, in support of his claim for increase for his back 
disability, the Veteran stated that he had been experiencing 
anxiety and depression due to being behind on his bills, not 
being able to be productive, and not being able to work at 
all without being in pain.  

As the statement can not be reasonably construed as an 
expression of intent to file for secondary service connection 
for a psychiatric disorder, the statement is not accepted 
even as an informal claim, that is, a communication evincing 
the Veteran's belief in entitlement to disability 
compensation for a psychiatric disorder.  

There is no other earlier communication on the part of the 
Veteran, which can be reasonably construed as an informal 
claim or intent to apply for secondary service connection 
before March 30, 20007.  38 C.F.R. § 3.155. 

As the claim filed on March 30, 2007, is the earliest record 
in the file in which the Veteran evidenced a belief that he 
was entitled to secondary service connection for depression, 
the criteria for an effective date before March 30, 2007, 
have not been met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

An effective date before March 30, 2007, for the grant of 
secondary service connection for major depressive disorder is 
denied.


REMAND

The Veteran filed a claim for a total disability rating for 
compensation based on individual unemployability on July 24, 
2006.  The Veteran is seeking an effective date before March 
30, 2007, for the grant of the benefit. 

When the Veteran filed his claim in July 2006, he did not 
meet the threshold minimum percentage rating requirements of 
38 C.F.R. § 4.16(a) for a total disability rating as he had a 
combined rating of 50 percent for his service-connected 
disabilities.  Where a Veteran fails to meet the percentage 
requirement of 38 C.F.R. § 4.16(a), the case may be referred 
for extraschedular consideration.  The Board does not have 
authority to decide the merits of a claim for an 
extraschedular rating in the first instance.  

Accordingly, the matter of a total disability rating for 
compensation based on individual unemployability on an 
extraschedular basis before March 30, 2007, is REMANDED for 
the following action:

Adjudicate the claim for a total 
disability rating for compensation 
based on individual unemployability 
before March 30, 2007, on an 
extraschedular basis under 38 C.F.R. § 
4.16(b).  



If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


